         Case 2:16-cv-01986-MMB Document 31 Filed 05/19/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA, et al.,                  :
ex rel. DORY FRAIN,                                :
                                                   :       CIVIL ACTION
                       Plaintiffs-Relator,         :       NO 16-cv-1986
           v.                                      :
                                                   :       FILED UNDER SEAL
MEDICREA USA CORPORATION,                          :
                                                   :
                       Defendant.                  :

                      UNITED STATES’ NOTICE OF INTERVENTION
                         FOR THE PURPOSE OF SETTLEMENT

       Pursuant to the False Claims Act, 31 U.S.C. §§ 3730(b)(2) and (b)(4), the United States

of America notifies the Court of its decision to intervene for the purpose of settling—by way of a

separate agreement among the United States, Relator Dory Frain, and defendant Medicrea USA

Corporation (the “Federal Settlement Agreement”)—the federal claims against Medicrea in this

qui tam action.

       On May 10, 2021, the Court entered an anticipatory Order providing for the unsealing of

only certain documents upon the filing of this Notice of Intervention. (Docket Entry No. 30.)

Specifically, the Court has ordered that only the following documents shall now be

unsealed: (1) this Notice of Intervention; (2) Relator Frain’s Complaint; (3) the May 10, 2021

Order; and (4) all documents filed after the filing of this Notice of Intervention.

       Certain of the plaintiff States in this action—the “Participating States” of California,

Colorado, Florida, Georgia, New York, North Carolina, and Texas—have similarly reached

settlement agreements of their claims with Relator and Medicrea (the “Participating State

Settlement Agreements”). The remaining plaintiff governmental entities—the District of
         Case 2:16-cv-01986-MMB Document 31 Filed 05/19/21 Page 2 of 3




Columbia and the States of Connecticut, Delaware, Hawaii, Illinois, Indiana, Iowa, Louisiana,

Maryland, Massachusetts, Michigan, Minnesota, Montana, Nevada, New Hampshire, New

Jersey, New Mexico, Oklahoma, Rhode Island, Tennessee, Vermont, Virginia, and Washington

(the “Non-Participating States”)—will be consenting to the dismissal of their claims without

prejudice.

       When Medicrea completes making payments that it owes under the Federal Settlement

Agreement, the Participating State Settlement Agreements, and any separate agreement(s) that

Medicrea has with Relator regarding fees, costs, and expenses, the United States, the

Participating States, the Non-Participating States, Relator, and Medicrea will jointly file a

Stipulation of Dismissal for Court approval under Federal Rule of Civil Procedure 41.

                                                     Respectfully submitted,

                                                     JENNIFER ARBITTIER WILLIAMS
                                                     Acting United States Attorney

                                                     /s/ Charlene K. Fullmer, for
                                                     GREGORY B. DAVID
                                                     Assistant United States Attorney
                                                     Chief, Civil Division

                                                     /s/ Landon Y. Jones III
                                                     LANDON Y. JONES III
                                                     GERALD B. SULLIVAN
                                                     Assistant United States Attorneys
                                                     615 Chestnut Street, Suite 1250
                                                     Philadelphia, PA 19106-4476
                                                     landon.jones@usdoj.gov
                                                     gerald.sullivan@usdoj.gov
                                                     (215) 861-8323 (Jones Direct)
                                                     (215) 861-8786 (Sullivan Direct)
                                                     (215) 861-8618 (Fax)


Date: May 19, 2021




                                                 2
         Case 2:16-cv-01986-MMB Document 31 Filed 05/19/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that today, May 19, 2021, I sent, by secure email a copy of the foregoing

Notice of Intervention for Purposes of Settlement to Michael M. Berger, Special Deputy

Attorney General for the State of North Carolina’s Department of Justice, as well as to the

following two counsel for relator Dory Frain:

Ryan Allen Hancock, Esq.                     Michael A. Filoromo, III
Willig, Williams & Davidson                  Katz, Marshall & Banks, LLP
1845 Walnut Street, 24th Floor               1845 Walnut Street, 25th Floor
Philadelphia, PA 19103                       Philadelphia, PA 19103

       Because this action is under seal pursuant to 31 U.S.C. § 3729, et seq., Defendant has not

been served with a copy of the foregoing Notice of Intervention for Purposes of Settlement.



                                             /s/ Landon Y. Jones III
                                             LANDON Y. JONES III
                                             Assistant United States Attorney
